The Honorable Don McSpadden Prosecuting Attorney Sixteenth Judicial District 368 E. Main Street P.O. Box 2051 Batesville, Arkansas 72503
Dear Mr. McSpadden:
This is in response to your request for an opinion on the following question:
  Act 745 of 1995 provides that the county officials or county employees who are fifty-five (55) years or older and vested in the county division of the public employees retirement system may continue to participate in the county health care plan upon retirement as long as the official or employee pays both employer and employee contributions to the health care plan.
  The issue in question is whether employees who elect to continue to participate in the county health care plan may also have dependent coverage after retirement.
The question you raise was addressed by my predecessor in Op. Att'y Gen.98-066. I have enclosed a copy for your review. It was concluded in that Opinion, and I concur, that under Act 745 of 1995, as amended by Act 822 of 1997 (codified at A.C.A. § 24-12-128), a retiree may retain dependent coverage if such employee participated in dependent coverage prior to retirement.
I hope this satisfactorily answers your question.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh
Enclosure